Citation Nr: 0115851	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  95-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myofascial pain of 
the lumbar spine on a secondary basis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for spina bifida 
occulta (SBO).

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous condition to include a nervous condition claimed as 
secondary to the service-connected disability of traumatic 
arthritis of the right knee and ligamentous pathology of the 
left knee.

5.  Entitlement to an increased evaluation for a disability 
of the right knee, currently rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
a disability of the left knee.  

7.  Entitlement to service connection for a dental 
disability.

8.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in October 1994 after 
having completed more than 20 years of active military 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans' Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The veteran was originally awarded a 20 percent evaluation 
for the right knee from December 12, 1978 to July 25, 1980.  
Compensation for his right knee disability was discontinued 
during a period of active duty service from July 25, 1980 to 
October 31, 1994.  In March 1995 the RO assigned a 
noncompensable (no percent) evaluation for the disability of 
the right knee effective November 1, 1994.  He appealed this 
determination.


In a substantive appeal, dated in May 1995, the veteran 
withdrew the issue of entitlement to an initial compensable 
evaluation for his left knee disability.  The Board in April 
1997 remanded the issues of entitlement to service connection 
for allergic rhinitis/sinusitis, a low back disorder, and an 
increased evaluation for a right knee disability.  

In the July 1998 rating decision the RO granted service 
connection for allergic rhinitis and assigned a 
noncompensable rating effective November 1, 1994.  The RO 
denied service connection for sinusitis and assigned a 10 
percent rating for the right knee disability from November 
1994.  The RO denied service connection for a low back 
disorder and SBO.  

In a July 1998 statement in response to the July 1998 rating 
decision, the veteran raised the issues of an increased 
(compensable) evaluation for his left knee disability and 
service connection for a nervous condition.  He also withdrew 
the issue of an increased (compensable) initial evaluation 
for his allergic rhinitis.

In October 1998 the RO denied the veteran's claim for a 
dental injury from service trauma for dental treatment 
purposes.  In addition, the RO denied entitlement to an 
evaluation in excess of 10 percent for the veteran's right 
knee disability, an increased (compensable) evaluation for 
the veteran's left knee disability and a TDIU.  These issues 
are properly before the Board.  In response to an inquiry 
from the Board in April 2001, the veteran advised that he no 
longer wanted a hearing.

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a nervous condition, to include a nervous 
condition claimed as secondary to the service-connected 
disabilities, entitlement to service connection for 
myofascial pain of the lumbar spine on a secondary basis, 
outpatient dental treatment, sinusitis and a TDIU are 
addressed in the remand portion of this decision.



FINDINGS OF FACT

1.  The veteran has SBO that is a congenital or developmental 
defect that is quiescent.

2.  Prior to the right total knee replacement in March 2000 
there was slight right knee instability and arthritis that 
produced appreciable but slight limitation of motion.

3.  There are crepitus, pain complaints and demonstrable 
arthritic changes of the left knee, but no objective evidence 
of instability at this time.


CONCLUSIONS OF LAW
1.  SBO is a congenital or development defect and not a 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303(c), 4.9 (2000).

2.  The criteria for a 20 percent disability rating prior to 
March 24, 2000 for a disability of the right knee have been 
met.  38 U.S.C.A. § 1155 (West 1991); VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 
4.7 and 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2000).

3.  The criteria for a minimum 30 percent rating for a total 
right knee replacement from March 24, 2000 have been met.  
38 U.S.C.A. § 1155; VCAA of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.7 and 4.71a, 
Diagnostic Code 5055 (2000).




4.  The criteria for a 10 percent rating for a left knee 
disability have been met. 38 U.S.C.A. § 1155; VCAA of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.1, 4.7 and 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SBO

Factual background

The veteran's original VA claim for lower back pain was 
received in late 1994.  Service medical records were 
pertinently unremarkable for SBO.  SBO at L5 was reported 
early in 1995 on a VA abdominal x-ray and an x-ray of the 
lumbar spine.  The latter was interpreted as showing a lumbar 
spine essentially within normal limits.  VA examination early 
in 1995 reported a history of soreness across the low back 
approximately two years previously and no trauma history.  
Forward flexion was 95 degrees, extension 35 degrees and 
lateral flexion and rotation each 40 degrees and normal heel-
toe walking.  There was no diagnosis for the lumbar spine.  
VA x-ray late in 1996 was read as showing an anatomic variant 
in the form of bilateral sacralization of L5 and SBO.  

VA examination in 1997 was made with a review of the claims 
file.  The examiner stated that SBO was a clinically silent 
lesion and not felt to be the etiology for the veteran's low 
back pain.  On an x-ray taken early in 1998 "incidental 
note" was made of SBO at L5.  The conclusion was that the 
lumbar spine examination was within normal limits.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

The Board finds that the development asked for in the remand 
order was accomplished and that the VA examination responded 
to the Board's concerns.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board observes that SBO falls within the disorders listed 
under 38 C.F.R. § 3.303 for which service connection may not 
be established.  See, e.g., VAOPGCPREC 67-90 and 82-90.  The 
precedent opinion of the VA General Counsel is binding on the 
Board.  38 U.S.C.A. § 7104.  The Board observes that the 
pertinent distinction between congenital or developmental 
"disease" and "defect" in the VA disability compensation 
scheme as discussed in VAOPGCPREC 82-90, and which the RO was 
asked to consider in the 1997 remand, has been relied on in 
precedent decisions.  See for example Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  

The Board observes that the VA records characterize spina 
bifida occulta as an anatomic variant.  The VA examiner gave 
no indication from the opinion that the veteran's case did 
not fall within the general etiology for SBO.  


Further, the examiner did not believe the SBO was responsible 
for the current back complaints.  VA has recently noted that 
spina bifida is a congenital birth defect, characterized by 
defective closure of the bones surrounding the spinal cord.  
The spinal cord and its covering (the meninges) may protrude 
through the defect.  62 Fed. Reg. 51286-51296, September 30, 
1997.  The Board observes that the definition of spina bifida 
occulta as a developmental anomaly characterized by defective 
closure of the bony encasement of the spinal cord, a defect 
of the vertebral canal without protrusion of the cord or 
meninges coincides with the regulatory definition.  Dorland's 
Illustrated Medical Dictionary, 87, 1557 (28th ed. 1994).  

As such it falls within the definition of a congenital or 
developmental defect and is not recognized as a disability 
for which service connection may be granted or compensation 
paid.  38 C.F.R. § 3.303(c).  As a congenital or 
developmental defect it cannot be compensated on the basis of 
direct service connection or aggravation.

The Board must point out that a VA examiner in 1997 was able 
to offer a plausible basis for distinguishing any back 
symptoms from SBO.  The record would suggest that the 
veteran's lower spine symptoms are real but not linked to 
SBO.  Medical reports note back pain and radiology evidence 
of SBO but contain no opinion of any nexus between the 
manifested lower back symptoms and SBO.  The Board will 
require further development to consider of the claim for a 
back disability on a basis other than direct service 
connection for SBO for reasons discussed further in the 
remand portion of this decision.  

In summary, the Board finds that the veteran's SBO represents 
a congenital defect for which service connection may not be 
established.  There has been no evidence offered or brought 
to the Board's attention that would be probative of service 
connection of SBO.  Nor has competent evidence established 
or, for that matter, speculated that there exists a 
superimposed disability that could be linked to SBO.  


Accordingly, his SBO does not constitute a chronic acquired 
disability for VA compensation purposes, which has been 
linked to service on the basis of competent medical 
authority.  Since no evidence establishing this connection 
has been referred to the Board, there is no need for further 
consideration of the potential application of the VCAA on his 
point. 


Increased ratings for the knees

Factual background

The RO in February 1979 granted service connection for 
instability of the right knee and a 20 percent rating under 
Diagnostic Code 5257.  The rating remained in effect from 
December 1978 to July 1980 when it was terminated upon the 
veteran's reentry into active military service.  He sought to 
restore the prior rating after he was separated from active 
duty in 1994, and the RO processed the application as a claim 
for increase.  

VA examination in 1995 found moderate hypertrophic and 
degenerative changes on x-ray.  The veteran complained of 
intermittent swelling with standing more than one half-hour, 
and of an occasional sensation of locking.  Range of motion 
was 0-140 degrees.  The examiner found a long healed surgical 
scar, no evidence of palpable joint fluid or swelling.  The 
diagnosis was post-traumatic hypertrophic and degenerative 
arthritis of the right knee. 

The RO in March 1995 granted a 0 percent rating under 
Diagnostic Codes 5010-5257, effective from November 1994, for 
post-traumatic hypertrophic and degenerative arthritis of the 
right knee.  The veteran appealed seeking reinstatement of 
the 20 percent rating, and the Board remanded the case in 
1997 for further development.  This produced private records 
from 1993 and 1994 showing aching pain and stiffness 
complained of, range of motion 5-120 degrees and moderate 
patellofemoral and medial joint line crepitance 

VA examination in 1997 found the veteran complaining of 
occasional stiffness and pain.  He was reported as having a 
normal gait, well healed scar and range of motion of 2-130 
degrees.  There was no effusion or joint line tenderness.  He 
was stable to varus and valgus stress at 0-30 degrees and he 
had mild parapatellar tenderness.  There was x-ray evidence 
of degenerative changes.  He was also found to have 2+ 
Lachman and anterior drawer.  The examiner said the range of 
motion was good with minimal pain, but that there was a knee 
replacement in the future.  The examiner said the range of 
motion testing was nonpainful and there were no current give 
way episodes.  

The RO in July 1998 increased the disability rating to 10 
percent under Diagnostic Codes 5010-5257, from November 1994, 
based upon the examination and other evidence.  The veteran 
wrote late in 1998 that he desired to have his 20 percent 
rating reinstated.  

VA reports in mid 1999 show he complained of recent right 
knee pain.  The examiner reported crepitus and the assessment 
was degenerative joint disease.  A 1997 examination for SSA 
disability determination purposes was received that showed 
full range of motion, a normal gait and x-ray evidence of 
degenerative joint disease.

Private medical records show the veteran was hospitalized on 
March 24, 2000 for right total knee arthroplasty.  It was 
noted he had not responded to conservative nonoperative 
measures for the right knee osteoarthritis.  Other records 
showed he was observed for right knee pain during the year 
preceding the surgery. 

Regarding the left knee, the RO received the veteran's 
initial application for a left knee disability in 1994.  
Service medical records showed left knee complaints from the 
mid 1980's and ligamentous deficiency reported in the 1990's.  
VA x-ray in 1995 was read as showing an unremarkable left 
knee.  A VA examiner noted use of medication for pain as well 
as local treatment and that he had range of motion of 0-140 
degrees.  The diagnosis was ligamentous pathology of the left 
knee. 

The RO in March 1995 granted service connection for 
ligamentous pathology of the left knee and a noncompensable 
(0 percent) rating under Diagnostic Code 5257 criteria 
effective November 1994.  He wrote in his substantive appeal 
in May 1995 that he accepted the noncompensable rating for 
the left knee.  

VA records show x-ray of the left knee late in 1996 was 
interpreted as within normal limits.  Chiropractic treatment 
records from 1997 note a compliant of left knee pain with 
heel and toe walking.  Private treatment reports dated in 
1993 and 1994 were received that showed a cruciate deficient 
left knee, complained of catching and give way with full 
range of motion and essentially normal x-ray.  There was a 
reference to patellofemoral crepitance.  

The examination pursuant to the Board remand did not address 
the left knee since it was noted in the remand that the 
veteran had withdrawn the claim.  A SSA disability 
examination in 1997 found range of motion was within normal 
limits and x-ray evidence of a degenerated joint.  The 
diagnosis was degenerative joint disease.  VA clinical 
records in August 1999 show left knee crepitus and the 
assessment of degenerative joint disease.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2000), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In general, al disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  


However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.



Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.


Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee, extremely unfavorable, in flexion at 
an angle of 45° or more shall be rated 60 percent.  In 
flexion between 20° and 45° shall be rated 50 percent.  In 
flexion between 10° and 20° shall be rated 40 percent.  
Favorable angle in full extension, or in slight flexion 
between 0 and 10° shall be rated 30 percent.  Diagnostic Code 
5256.

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration or 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Codes 7803, 7804.

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

Knee replacement (prosthesis), prosthetic replacement of knee 
joint: the rating shall be 100 percent for 1 year following 
implantation of prosthesis.  A 60 percent rating is provided 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion 
rate by analogy to diagnostic codes 5256, 5261, or 5262 with 
the minimum rating 30 percent.  Diagnostic Code 5055.  Note 
(1): The 100 pct rating for 1 year following implantation of 
prosthesis will commence after initial grant of the 1-month 
total rating assigned under Sec.  4.30 following hospital 
discharge. Note (2): Special monthly compensation is 
assignable during the 100 pct rating period the earliest date 
permanent use of crutches is established.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for increased disability compensation for the knees 
are sufficiently established.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is satisfied that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
claims.  The veteran has been provided comprehensive 
evaluations in connection with the claims and other records 
have been obtained as a result of the remand.   Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO had a medical evaluation that was intended to address 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and 
comment on the extent of functional loss as discussed in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996), the Court in commenting on 
DeLuca restated its holding in Schafrath, supra. that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.  

The Board believes that the record of VA and private 
treatment is sufficient for rating purposes and will permit a 
fair determination.  38 C.F.R. §§ 3.326, 3.327.  The Board 
believes there is no reason to delay a decision on these 
matters where the recently received evidence viewed liberally 
reasonably supports a favorable determination.  38 C.F.R. 
§§ 19.37, 20.1304. 

Prior to March 24, 2000 the veteran's right knee disability 
is rated in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5257, which assess basically 
limitation of motion, and the level of orthopedic disturbance 
from subluxation or lateral instability as primary rating 
criteria for incremental ratings from 10 to 60 percent 
available alternatively.  The veteran has been provided the 
essential rating criteria.  The Board finds the rating scheme 
appropriate for the veteran's disability at that time in view 
of the diagnosis for the knee and symptomatology.  38 C.F.R. 
§§ 4.20, 4.21.  The RO implicitly considered several rating 
codes predicated on limitation of motion in view of the 
regulations the veteran was furnished. 

The Board observes that the RO assigned a 10 percent 
evaluation from November 1994 based primarily upon a VA 
examination that referenced arthritis and appreciable 
limitation of motion, although the knee appeared stable 
objectively.  The Board must evaluate the disability mindful 
of the legal precedent that has interpreted the applicable 
regulations as not relying solely upon objectively confirmed 
limitation of motion.  DeLuca and Johnson, supra. 

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the right knee.  Prior to March 24, 2000 the 
manifestations of the disability, overall, appear more than a 
percentage evaluation of 10 percent would contemplate.  The 
rating scheme does not require a mechanical application of 
the schedular criteria.  Here applying the rating schedule 
liberally results in a 20 percent evaluation recognizing an 
appreciably symptomatic right knee characterized by pain that 
reportedly would impact the veteran adversely in the 
workplace as well as weakness that undoubtedly were present 
prior to the detailed assessment for a right total knee 
replacement in early 2000.   


The Board believes that the examination findings and 
treatment records overall clearly support a conclusion that 
the veteran's right knee disorder is productive of 
significant disability characterized by severe arthritis and 
appreciable limitation of motion and weakness.  

The Board observes that tenderness is present with pain and 
that demonstrable limitation of motion was clearly shown.  
There is also crepitus.  Thus, the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint would clearly be appropriate 
in the veteran's case and allow for at least a 10 percent 
rating under 38 C.F.R. § 4.59. 

The Board observes that in earlier rating decisions the RO 
assigned and continued a 20 percent evaluation under 
Diagnostic Codes 5257 and 5010, which provide disability 
evaluations from 10 to 30 percent based upon other knee 
impairment, principally the recurrent subluxation or lateral 
instability, although significant instability is not 
mentioned in the earlier reports.  

The rating scheme chosen by the RO takes on additional 
significance in view of a recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97, see also VAOPGCPREC 9-98.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  The facts of this case clearly fall 
within the guidelines for assignment of multiple ratings, as 
it is clear that service connection has been established for 
arthritis of the left knee.  

The rating should account for the demonstrable limitation of 
motion and additional functional impairment shown on 
examinations through early 2000 which otherwise would not be 
compensable under the specific rating criteria for limitation 
of motion found at Diagnostic Codes 5260 and 5261 without 
arthritis.  


In this case, the multiple ratings combine to 20 percent 
under 38 C.F.R. § 4.25 with the 10 percent ratings expressly 
for limitation of motion and weakness which the Board equates 
with slight instability in view of the veteran's complaints 
and the reference to laxity on the VA examination in 1997.  

The record does not reflect appreciable instability and more 
significant limitation of motion on the several examinations 
prior to March 24, 2000 to allow for a higher evaluation 
under the companion rating scheme for limitation of motion in 
view of the level of functional impairment described in 
detail on the recent and earlier VA examinations 
collectively.  The record has been supplemented with a 
substantial amount of medical information that confirms 
objectively a disability that required a total knee 
replacement.  

However, the private reports in the year preceding the 
surgery mention pain essentially and conservative therapy, 
but no other findings to support more than a 20 percent 
rating based on limitation of motion or instability.  Thus 
the Board believes it is reasonable to apply the findings 
retroactively to afford consideration of 38 C.F.R. §§ 4.40 
and 4.45.  The preexisting 10 percent rating under Diagnostic 
Code 5257-5010 is supplemented with an additional 10 percent 
rating based upon the application of 38 C.F.R. § 4.40, 4.45 
and 4.59 and Diagnostic Code 5257.  Thus the Board has 
granted the veteran's request for a restoration of the 20 
percent rating.  An ascertainable increase coincided with the 
right knee replacement in March 2000.

The Board has noted the record showing a right total knee 
replacement on March 24, 2000 which the treating physician 
reported as being necessitated by the lack of response to 
conservative treatment for the right knee arthritis.  Thus 
there appears a plausible basis to link the right total knee 
replacement to the service-connected disability.  The rating 
scheme under Diagnostic Code 5055 provides for a minimum 30 
percent evaluation.  There is also a designated period for a 
100 percent schedular rating as discussed in the explanatory 
note that applies generally to the replacement of various 
joints.  


The RO will set the precise dates for the total schedular 
rating and evaluate the disability for a higher rating as 
provided under Diagnostic Code 5055 after the expiration of 
the total disability rating period.  However, it is 
sufficient for the purposes of this decision to find that a 
minimum 30 percent evaluation is warranted for the right knee 
from March 24, 2000.

Regarding the left knee, the examiner seemed to equate the 
level of impairment to a level that would support by analogy 
a 30 combined rating by raising the component rating for 
limitation of motion thereby more accurately evaluating the 
overall disability from impairment of the left knee and 
recognizing the intended application of the regulations to 
recognize actual functional impairment.  38 C.F.R. §§ 4.25, 
4.40, 4.45 and 4.59.  VA examinations have not shown 
ankylosis of the left knee, thereby precluding assignment of 
a higher evaluation under diagnostic code 5256 for the period 
being considered.  Nor does the record appear to show 
limitation of motion or instability that when combined would 
equate to an intermediate level of impairment by analogy to 
the criteria under Diagnostic Code 5055.

The left knee has been less symptomatic although more 
recently there is evidence of arthritis, crepitus and 
appreciable limitation of motion.  The right knee has been 
rated under Diagnostic Code 5257, which is not predicated on 
limitation of motion.  The foregoing discussion is applicable 
to the disability rating for the left knee.  The Board 
concludes that the evidentiary record, viewed liberally, 
supports an increased evaluation to no more than 10 percent.  

The left knee disability rating, considering all pertinent 
governing criteria, should account for the arthritis, 
crepitus and appreciable but slight limitation of motion.  
The Board believes this is compensated with a 10 percent 
rating at this time under the applicable criteria for 
arthritis of the left knee.  There is no appreciable 
instability to warrant a separate evaluation at this time.

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998); Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
the veteran's case, the residual right knee scar has not been 
described as tender, painful, poorly nourished, repeatedly 
ulcerated, or productive of limited function of the knee.  As 
such, a separate compensable disability evaluation is not 
warranted.

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the RO has neither provided nor discussed the 
provision and the veteran has not argued for its application.  
No do his statements on appeal, as well as those of his 
representative, imply that extraschedular evaluation is 
sought in the spirit of the basic underlying claim for 
increased compensation benefits.  

Thus, the Board does find that the veteran would be 
prejudiced by the Board's initial consideration of this phase 
of the claim for increased compensation benefits.  VAOPGCPREC 
6-69.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In any 
event, the veteran is being granted an increased evaluation 
on a schedular basis.  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to service connection for SBO is denied.

Entitlement to an increased rating of 20 percent prior to 
March 24, 2000, and an increased rating of 30 percent from 
March 24, 2000 for a disability of the right knee is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to an increased (compensable) rating of 10 
percent is granted for a disability of the left knee, subject 
to the regulations governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the RO in February 1979 issued a rating 
decision denying entitlement to service connection for a 
nervous disorder.  The RO referred to service medical records 
that showed he requested a mental hygiene evaluation for 
personal problems and problems with the military.  The RO in 
March 1979 mailed a notice letter to the veteran at his 
address of record.  His August 1979 letter to the RO asked 
for a reevaluation of his "mental emotional problems".  The 
RO in November 1979 sent him a letter that referred to a June 
1979 letter that advised him service connection was denied 
and that he must submit new and material evidence.  The Board 
observes the June 1979 notice letter did not mention a 
nervous disorder nor did the June 1979 RO rating decision.  
In any event he was properly notified several months earlier.

The veteran replied in November 1979 that he had provided 
evidence of incurrence during military service and asked for 
another "disagreement sheet" if the RO had not received the 
evidence.  He also mentioned a four-page letter of September 
1979 that he had sent to VA and had a return receipt to show 
VA had received it.  He indicated that he would submit it 
again if it had not been received.  There is no VA response 
of record to this letter.  Of record is a VA Form 1-9 with 
three pages of handwritten argument that mentioned "nervous 
habits" in service that he believed were due to his allergy.  
On the VA form is a handwritten note that no action was 
necessary since the appeal was withdrawn on July 25, 1980, 
when the veteran reentered military service.  VA date stamped 
the form and attached pages with several dates in 1979 and 
again late in 1980.

When he filed a claim in 1999, VA noted a claim for a nervous 
condition had been previously denied in February 1979.  The 
RO decision in January 2000 found the claim for secondary 
service connection of depression not well grounded.  



The decision also found new and material evidence to reopen 
the claim had not been submitted.  The statement of the case 
reviewed the claim for secondary service connection on the 
merits.  However, it did not address the effect of the 
veteran's 1979 correspondence on the status of the initial 
claim.  Without deciding the question of finality implicit in 
the RO determination in this matter, there is sufficient 
evidence to warrant further development at this time of the 
intertwined claim based on secondary service connection.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 228 
F.3d 1369 (Fed. Cir. 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of entitlement and not yet final as of this 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  



In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See VCAA of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); Bernard v. Brown. 4 Vet. App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The record shows that there is evidence of a possible 
relationship between the veteran's depressive disorder and 
his service-connected knee conditions.  That evidence is the 
July 1998 psychiatric evaluation by Dr. WCW wherein he stated 
that the veteran's medical problems and the inability to deal 
with those medical problems appear to be contributing to his 
emotional turmoil that is attributable to the depressive 
picture he presents.  A VA nurse wrote in March 2000 that 
there seemed little doubt that pain management and depression 
were related.  



Giving careful consideration to Dr. WCW's July 1998 
psychiatric evaluation and the VA medical opinions regarding 
the possible aggravation of a back disability, the Board is 
the opinion that this claim requires additional development 
in view of the current state of the record in order to meet 
the duty to assist and comply with applicable regulatory 
criteria.  

The Board observes regarding the lower back that chronic low 
back pain is mentioned on a 1997 SSA medical examination but 
that pain alone is not a disability for which service 
connection may be granted.  There is also a reference to 
radiculopathy in VA records in 1998 but no underlying 
disability.  A VA examiner in 1997 diagnosed myofascial pain 
in the lumbar spine.  38 C.F.R. § 3.310; Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Further, the claim was 
denied in 1998 as not well grounded.  

Regarding sinusitis, the VA examiner in 1997 did not provide 
an opinion regarding the relationship of sinusitis to 
military service.  The Board had asked for such an opinion 
when it remanded the case in 1997.  Further, the examiner did 
not indicate that the claims file was available or reviewed, 
and the Board cannot infer from the report that the examiner 
referred to the claims file.  An examiner's silence on a 
material element of a claim cannot be relied on as evidence 
against the claim.  Wisch v. Brown, 8 Vet. App. 139 (1995).

The issue of entitlement to a TDIU must be reviewed in light 
of the SSA records received from the appellant's attorney in 
early 2000.  The records were not the subject of a 
supplemental statement of the case on the TDIU issue.  The 
TDIU claim must be fully developed as discussed in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); Vettese v. Brown, 7 Vet. 
App. 31, 35 (1994). 

Regarding entitlement to dental treatment the Board observes 
that the RO adjudicated this claim under regulations that 
were changed during the appeal period and not reflected in 
the statement of the case.  

The Board observes that the substantive changes to the 
regulations regarding service connection of dental conditions 
for treatment purposes included removal of 38 C.F.R. §§ 3.382 
and 4.149, effective June 8, 1999.  64 Fed. Reg. 30392-30393 
(June 8, 1999).  Since the regulatory change occurred during 
the appeal prior to a final Board decision on the issue, the 
version more favorable to the appellant will apply as it has 
not been otherwise provided.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should ask the veteran to identify 
the names, addresses, and approximate 
dates of treatment by all health care 
providers, VA and non-VA, inpatient or 
outpatient, who may possess additional 
records pertinent to his claims for 
service connection of a psychiatric 
disability, a low back disability, 
sinusitis and a dental disability.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.




All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate medical 
specialist and a neurologic examination by a 
neurologist including on a fee basis if 
necessary to determine the nature, extent, 
and probable etiology of any lower back 
disorder(s) found on examination.  Any 
further indicated special testing should be 
conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiners prior and pursuant to 
conduction and completion of the 
examinations. The examiners should annotate 
the examination reports that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

Each examiner should be asked to provide an 
opinion as whether any lower back disorder(s) 
found on examination is/are causally related 
to service-connected disabilities of the 
knees or alternatively, whether the service-
connected disability of both knees 
"aggravates," or makes worse, any low back 
disorder(s) found.  

If aggravation is determined to be present, 
the examiner should address the following 
medical issues: (1) The baseline 
manifestations which are due to the effects 
of any low back disorder(s) determined 
present; (2) The increased manifestations 
which, in the examiners' opinions, are 
proximately due to service-connected 
disability based on medical considerations; 
and (3) The medical considerations supporting 
an opinion that increased manifestations of 
any lower back disorder(s) determined present 
are proximately due to the service-connected 
bilateral knee disabilities.  

The examiners should state the relative 
contribution of a service-connected 
disability to the overall level of impairment 
from the lower back disability in percentage 
terms, if possible.  The rationale for all 
conclusions and opinions expressed should be 
provided.  Any consultations with other 
specialists deemed necessary for a 
comprehensive evaluation should be obtained.  

4.  Regarding the issue of service connection 
for sinusitis, the RO should arrange for VA 
examination of the veteran by an appropriate 
specialist to determine the nature, extent, 
and probable etiology of chronic sinusitis if 
found on examination.  Any further indicated 
special testing should be conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination. 
The examiner should annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  Any further indicated special 
studies should be conducted.

The examiner should be asked to provide an 
opinion as whether chronic sinusitis if found 
on examination is related to military service 
in view of the pertinent complaints reported 
in service and the reference to sinusitis in 
service records.  Alternatively, the examiner 
should state whether the service-connected 
rhinitis caused or "aggravates," or makes 
worse, any chronic sinusitis found.  

If aggravation is determined to be present, 
the examiner should address the following 
medical issues: (1) The baseline 
manifestations which are due to the effects 
of chronic sinusitis determined present; (2) 
The increased manifestations which, in the 
examiner's opinion, are proximately due to 
service-connected rhinitis based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of sinusitis 
determined present are proximately due to 
service-connected rhinitis.  

The examiner should state the relative 
contribution of service-connected rhinitis to 
the overall level of impairment from the 
sinusitis in percentage terms, if possible.  
The rationale for all conclusions and 
opinions expressed should be provided.  Any 
consultations with other specialists deemed 
necessary for a comprehensive evaluation 
should be obtained.  

5.  In addition, the veteran should be 
scheduled for an examination by an 
appropriate VA specialist to assess the 
nature, extent of severity, and etiology 
of any psychiatric disorder(s) found 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should also provide a 
comprehensive, supported opinion as to 
the interrelationship between any 
psychiatric disorder(s) present and the 
service-connected bilateral knee 
disabilities.  If no such relationship is 
shown to exist, the examiner must be 
requested to express an opinion as to 
whether the service-connected bilateral 
knee disabilities aggravate the veteran's 
nervous disorder.

If aggravation is determined to be 
present, the examiner should address the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of any chronic psychiatric 
disorder(s) determined to be present; (2) 
The increased manifestations which, in 
the examiner's opinion, are proximately 
due to service-connected bilateral knee 
disabilities based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any 
psychiatric disorder(s) determined to be 
present are proximately due to the 
service-connected bilateral knee 
disabilities.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are fully complied 
with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for service 
connection for myofascial pain of the 
lumbar spine and a psychiatric disorder 
on a secondary basis with application of 
38 C.F.R. § 3.310(a) (2000), and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995)); 
service connection for sinusitis and a 
dental disability, and a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, failure to report for a scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
the veteran's claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


